GENEWAI;




                         December 22, 1952

Hon. Joseph C. Ternur         bpinion    no.   v-1562.
County Attorney
San Patrlclo    County        Re:   Cont3tltutlonalltydf
Slntoa, Texas                       SubbaectLonl(a), Section
                                    a;Article  a27a, v.P.c.,
                                    relating to vehicle speed
                                    limits when ‘specialhazards
Dear Sir:                           exl8t.
          Pou have requested o? thlr office an o inion
concernin& the conrtitutionalltyof Subsection 1Pa) o?
Section a,Article 827a,  Vernoa’8 Penal coqe, which
relates to motor vehicle.apeed lliiltsunder cfrcum-
stancerr~wherespecial harards exist. The provis,lon
In Quecrtlonreads a0 fqllows:

          “Ho pereon shall drive a vehicle on a
     highway at a apeed greater than is reaeonable
     and prudent under the conditions then existing,
     having regard to the actual and potential
     hazards when ‘approaahlngand crossing an
     inter#ectioaor & railway grade crossing;  rhen
     approaching and going around a curve, when
     approaching a hill orem!, when traveling upon
     any narrow or vlndlap roadway, or when special
     hazard exist8 with respe.ct’to pedestrians or
     other trafillcor by reaoon of weather or high-
     swayconditiona;;and in every event, speed shall
     be 80 controlled as may be necessary to av’old
     collldlng with any pereon, vehicle, or other
     conveyance on or entering the highway in com-
     pliance with legal requirenentrland the duty
     bf all persotisiibuse -due care.”

          Section 8 of Article  &‘?a, V.P.C., was re-enacted
and amended by the 52nndLegislature as H. B. 458, ch.
346, p. 589, and it appears to be the Leglslature~s,lnost
reoent expreeslon respecting the,regulatlonof highway
traffic.  Apparently It ruperaedesSection 51 of Ar-
ticle 670ld, V.C.S., the Uniform Traffic Code prohibition
against reckless driving, a part of which was held un-
conetitutionalon the gound of uncertainty in Rx parte
.   .




        Hon. Joseph C. Ternua, page 2, (v-1562).


                   153 Tex. Crlm. 52, 217 S.W.2d 673 (1949).
        kik9-Fa the nature of the problem with which we are
        oonfrcgtedhere.

                  Although a penal law will be declared void
        ii It la framed In such an obscure or Indefinitefashion
        that it cannot be readily understood (Tex. Conat. Art.
        I, Sec. 10; Art. 6, V.P.C.), the framera of the statute
        may employ general terslinologyIf It Is lntellIgIbleto
        peraona of ordinary Intelligence. Such a statute doea
        not have to spell out all of the ways In wkilchthe
        offense can be committed. Ex Da
        Tex. Crlm. 636, 218 S'.W.1042 (1
        143 Tex. Crlm. 9, 156:S.li.2d531
        rule was stated thus:
                                         I
                  "A pe'naiatatkte is aufflklentlycertain,
             although,I$m&y use general terms, if the
             offenre la 80 'definedas to 'conveyto a person
             of ordlnaryIn~tellIgence an adequate deacriptlon
             of th$ 'evilor mlechlef Intended to be prohibited.
             . . .

                  Statutes vhlch~attempt'~~'deflne  crltinal offenses
        in connectionwith the ~operatlonof motor vehicle8 might
        be said to'fall Into two general categolrlea.One type
        sets forth a aort of blanket prohlbltIon,dealgn'ed to
        cover numerous sltuatI?nsin which the exact nature of
        the culpable conduct cannot be precisely deacrlbed  be-
        fore It occura, as, for example, "reckless driving."
        Several Texas wenal statutes of this type have been
        declared void ?or unceirtainty.Ruseeli-v. .State.88
        Tex; cdm. 512, 228 s.w..566 (11)B): Ladd v. State, 115
        Tex. Crlm. 355,:27 S.W.2d 1908 (l#Or % parte Chernoalq,
        LIuprB.

                  Other euch regulatory measures attempt to
        describe the epeclflc acts which are Intended to be
        prohibited,and atatutee of thle type have been more
        favorably received by the courts than those described
        In the preceding paragraph. The,proviaIonunder consldera-
        tlon here appetia to.fall Into this latter  category.  A
        eimIlar statute prohlbltltig motorlats from driving In
        excess of 5 reasonable and proper:speed, "having regard
        to $he width, traffic a@ uae~of .thehighways and the
Hon. Joseph C.~Te&aii:page 3~, (V-1562,). '




 clalo~a"~wh~ch;:q~~d~e~~
                        the salldlty'of::AFt.~~f~.aL27a,
~Sectlon8, V.p;C'.."ae 'it retids:‘$&fa~.. ‘Bowt,3&i '&$lcEJe
794; V*P';C.,~.Bbr6iwita.r&pa&l'Bj'~~e.iprovuaian.rifrder,~
 conslde$~~$~n~h~ce;:bl+z!i$ng    "al~.~otor,a~'ic2ee",ga~,a-
 lng each other"~.fo.'redi~e"thei+   speed-to,f9 %eg&'&les
 per hour, wallupheld over the objection that the quoted




          Taken as a whole, Article 8i7a,'&&iOn'8,'
V.P.C.) Is an attempt to establish various maximum epeed
limit8 for motor vehicles oper&tIng under all coricelvable
driving conditions. Subaactlon l(a), with which we are
speclflcallyconcerned here, '&ale with the operation of
vehlclea under clrcumetanceewhere special hazards exist,
and the speoI+,~~ga~s vh$@thq framare of the Act
had in mlnd,are,apel~~&-opt:j& detail;‘ The speeg llmlts
in thlb-partld~~~~"~~ba~ctlo~'~~~,not  I+$ forth in term
of miles per 'ho& i&i rathek-'by 'the stUdard.'of'what
la reasonable and prudent under the clrcninstaaeea.
However, subsection l(b) prescribes deflnlte mll~e per
hour speed llmlta for different types of vehIC&es opera-
ting under normal conditions, "where no epeclal hazard
exists that re uires lower speed for compliance with
subsectionl(a7 of this section." In other words, aub-
section l(b) authorizes a motorist to drive his automobile
at the rate of sixty miles per hour on an open highway
.   .   -




            Hon. Joseph C . Ternua, page.,
                                        ~4,,(V;l2@)..


            under normal daylight,operating .oudltloqs,, but subsection
            l(a) requires that he reduce. ~hle ?$eed In ajreagonable
            and prudent manner.~when he approaches,a;hataid :nuchan
            a curve,,‘the crest of ‘a hill, qr;aii..Intereet&on,,.
                                                _:/-‘I
                                                     ~’
                      xt is dirriqult to p~Bdict:‘ir~at.-:8~tl~~‘thi
            appellate courts. :will~
                                   take with .,r6@ecli'
                                                      to any given
            penal statute which has ‘been~attached a@ vague,.and
            IndeflalteF~ Such lava are frequeri%ly  &all,enged on”
            this ground, an\f.‘eachcase a&ems,to;,Y,&adl:‘on
                                                           Its own
            merits. However, It lr Important’  to ‘note that’the
            nature of the offense  created Is always of vita& lm-




                                                                  j=iai&
            sufficiently,  defInlte:& ‘I&rlod of lf;e,,,.
            peraopr or average’lnteP1Igence of,++e‘Ii.,,$ible:      aetq”
            it creates; If~:.jjrovIde  .a..
                                         somewhat
                                   ,J ., ~. ;    ‘fIeqlb~i.,sfiazju$@~
            but fin ‘the field’of’tr fig regulation,abgolute~’       and
            lnflexlble +?+aa~~ds, are”not.alirayapq#aIble:and ecld
            pratitlcable  anddealrabIe. -ft.‘ls th@@fi$*e our oplni
            that Article 827a. Section a, .SubaectIob’~l(a),       v2.c:




                                      .~T,‘,‘.
                                                                                                                         .-.:
                         W.idi     827;; ‘seotioq.;J8;&&&&&.
                 l(k),   Y.P.C.,    ekitablIf+hlng:~     f.1ta;‘rbr
                                                  epeebl..lI
                 motor vehldleq ope~atlng.underi%@d ,tiona:
                                                         ,,                               j_-,

                                                              _A..,,     .,!        ,.~      :                       ”   -,
                                                   ..‘I.,~                                                       /

                                                                                                       /.                     ,’
                                                   I:.

                                                               ‘_              :’

                                                                    ‘I              ‘.                ::’

                                                                                                 i:         AL
Bon. Joseph C. Temua, page 5,    (v-1562).



    where special hazards exist, describes
    with sufficient certainty'the,orfensethat
    It Is intended to prohibit and therefore 1,s
    constltutlonal.

                                Yours very truly,
APPROVED:
                                  PRICE DAHIEL
Wllllam S. Lott                 'AttorneyQeneral
&ate Affairs Division
Mary Kate Wall                    caL+       B&.4&3&.
heviewing AsslQtant             BY.
                                   Calvin ~B.Garwood, Jr.
Charles Di Xathewa                     .’ Asslatant
&rat Assistant
    ,~

cbg/mlh